UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 25, 2012 Tractor Supply Company (Exact name of registrant as specified in its charter) Delaware 000-23314 13-3139732 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 Powell Place, Brentwood, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 440-4000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. OnApril 25,2012, the Company issued a press release reporting its results of operations for thefirst fiscal quarter ended March 31, 2012. Additionally, the Company reaffirms its guidance for the results of operations expected for the full year ending December 29, 2012. A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired: None (b) Pro Forma Financial Information: None (c) Exhibits: This exhibit is furnished pursuant to Items 2.02 hereof and should not be deemed to be "filed" under the Securities Exchange Act of 1934. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tractor Supply Company April 25, 2012 By: /s/ Anthony F. Crudele Name: Anthony F. Crudele Title: Executive Vice President - Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. Description Press Release dated April 25, 2012
